Citation Nr: 0939477	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for lumbosacral degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2004 to May 
2006.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Salt Lake City, Utah, which granted the Veteran's 
claim for service connection for lumbosacral degenerative 
disc disease with an initial non-compensable evaluation, 
effective May 18, 2006.  In a May 2007 Statement of the Case 
("SOC"), the RO increased the Veteran's initial evaluation 
to 10 percent, effective May 18, 2006.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, via his representative, contends that he has 
experienced several episodes of fecal incontinence and right 
thigh numbness that he believes may be the result of his 
degenerative disc disease.  He further states that he suffers 
substantial daily pain as a result of his back disorder, 
which he feels warrants a disability rating greater than the 
currently-assigned 10 percent evaluation.  Moreover, he 
asserts that during an outpatient VA Medical Center 
("VAMC") appointment in December 2006, he was referred to 
the neurology department for an examination and an MRI, but 
notes that these treatment reports are not of record.  See 
Informal Hearing Presentation, October 2009.

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

A review of the Veteran's treatment records dated August 2006 
to April 2007 shows outpatient treatment visits to the VAMC 
for complaints of fecal incontinence and right thigh 
numbness, but no diagnosis identifying the origin of his 
complaints.

The Board notes that the Veteran was afforded a VA 
examination in April 2006 pursuant to his original service 
connection claim.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  However, the Court has also held that a 
veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the disability has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

As noted above, the Veteran claims that he suffers fecal 
incontinence and possible nerve damage as a result of his 
degenerative disc disease, in effect, claiming a worsening of 
his disorder.  In addition, the Veteran claims that the April 
2006 VA examination was inadequate because the examiner did 
not comment on the affect of his back disorder on his 
occupation; he contends that he has back pain at the end of 
every work day and his range of motion is substantially less 
than what was noted during the examination.  Thus, the Board 
finds that a more contemporaneous examination is needed to 
properly evaluate the current level of the Veteran's service-
connected disorder.  

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through April 
2007, an attempt should be made to obtain his most up-to-date 
treatment records, to include any neurology treatment reports 
and MRI results.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to his degenerative 
disc disease since April 2007 and 
associate these records with the claims 
folder.  Any negative reply should be 
included in the claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination with 
diagnostic tests, to determine the current 
severity of his degenerative disc disease.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  The clinician should comment as 
to whether and what extent the Veteran's 
back disorder impacts his daily activities 
of living and occupation.  He should also 
interview the Veteran and review any 
neurology treatment and MRI reports of 
record to determine whether the Veteran 
has episodes of fecal incontinence, 
radiculopathy, or any other neurological 
abnormalities as a direct result of his 
degenerative disc disease.  Any other 
complications relating to the Veteran's 
degenerative disc disease should also be 
noted.  Any and all opinions must be 
accompanied by a complete rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


